___________

                                     No. 95-3622
                                     ___________

United States of America,                     *
                                              *
              Appellee,                       *   Appeal from the United States
                                              *   District Court for the
     v.                                       *   Western District of Missouri.
                                              *
Gary A. Lopes,                                *           [UNPUBLISHED]
                                              *
              Appellant.                      *

                                     ___________

                       Submitted:    April 16, 1996

                            Filed:   April 22, 1996
                                     ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.

     Gary      Lopes      pleaded    guilty       to   conspiring   to    distribute
methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846.                  At
sentencing he challenged the assessment of a seventh criminal history point
for a 1985 "No Driver's License" municipal conviction, which resulted in
a fine and one year probation.        The district court1 nonetheless assigned
Lopes a Category IV criminal history based on seven points, rather than
Category III based on six points.       See U.S.S.G. § 5A.     The court determined
a Guidelines sentencing range of 210 to 262 months, and sentenced Lopes to
210 months imprisonment and five years supervised release.          Lopes appeals,
and we affirm.




     1
     The Honorable Russell G. Clark, United States District Judge
for the Western District of Missouri.
     Although Lopes's sentence falls within the 188-to-235-month range
that would have applied if he had had a Category III criminal history, we
conclude the sentence is reviewable because there is no certainty the
district court would have imposed the same sentence under the lower range,
particularly because the government was required to recommend sentencing
at the low end of the Guidelines range pursuant to the written plea
agreement.   See United States v. Kloor, 961 F.2d 1393, 1394 (8th Cir. 1992)
(per curiam).


     We review de novo the application of the Sentencing Guidelines.
United States v. Casares-Cardenas, 14 F.3d 1283, 1288 (8th Cir.), cert.
denied, 115 S. Ct. 147 (1994).   A defendant earns three points for a prison
sentence exceeding thirteen months, U.S.S.G. § 4A1.1(a), two points for a
prison sentence of at least sixty days, U.S.S.G. § 4A1.1(b), and one point
for a "prior sentence" not counted in (a) or (b), U.S.S.G. § 4A1.1(c).
Prior sentences for misdemeanor offenses are counted, except that certain
"prior offenses and offenses similar to them, by whatever name they are
known, are counted only if . . . the sentence was a term of probation of
at least one year"; those offenses include "[d]riving without a license."
U.S.S.G. § 4A1.2(c)(1).    Because Lopes failed to produce any evidence to
show that his "No Driver's License" offense was not similar to "driving
without a license," we conclude the district court properly assessed the
criminal history point.   See United States v. Mason, 74 F.3d 890, 891 (8th
Cir. 1996) (per curiam) (in § 4A1.2(c)(1) context, "violations of local
ordinances . . . do count for sentencing purposes so long as a probation
term of at least one year was imposed").


     The judgment is affirmed.




                                    -2-
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -3-